                                                                                         Rev. 12/01/18


                             LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    IN RE:                                            CHAPTER 13

                                                      CASE NO. 1 - 18 -bk- 03586 - HWV
Stephanie A. Yunker
                                                     _x_ ORIGINAL PLAN
                                                     ___ AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)

                                                     _0_ Number of Motions to Avoid Liens
                                                     _0_ Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                             NOTICES
 Debtors must check one box on each line to state whether or not the plan includes each of the
 following items. If an item is checked as “Not Included” or if both boxes are checked or if
 neither box is checked, the provision will be ineffective if set out later in the plan.

    1 The plan contains nonstandard provisions, set out in § 9,      x    Included         Not
      which are not included in the standard plan as approved by the                      Included
      U.S. Bankruptcy Court for the Middle District of
    2 The plan contains a limit on the amount of a secured claim, set     Included         Not
      out in § 2.E, which may result in a partial payment or no                      x    Included
      payment at all to the secured creditor.

    3 The plan avoids a judicial lien or nonpossessory, nonpurchase-      Included     Not
      money security interest, set out in § 2.G.                                     x Included


                             YOUR RIGHTS WILL BE AFFECTED
 READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
 timely written objection. This plan may be confirmed and become binding on you without further
 notice or hearing unless a written objection is filed before the deadline stated on the Notice
 issued in connection with the filing of the plan.




{01574806/1}                                     1


Case 1:18-bk-03586-HWV           Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                 Desc
                                 Main Document    Page 1 of 12
                                                                                       Rev. 12/01/18


 1. PLAN FUNDING AND LENGTH OF PLAN.

       A. Plan Payments From Future Income

               1. To date, the Debtor paid $ ____________
                                             0               (enter $0 if no payments have been
                  made to the Trustee to date). Debtor shall pay to the Trustee for the remaining
                  term of the plan the following payments. If applicable, in addition to monthly
                  plan payments, Debtor shall make conduit payments through the Trustee as set
                  forth below. The total base plan is $ _______________
                                                        3,000.00           plus other payments and
                  property stated in § 1B below:

        Start          End              Plan              Estimated      Total          Total
       mm/yyyy        mm/yyyy         Payment              Conduit      Monthly       Payment
                                                          Payment       Payment       Over Plan
                                                                                        Tier
  1/2019           12/2023 ( 60 m.) $50.00            0               $50.00        $3,000.00




                                                                             Total $3,000.00
                                                                         Payments:

               2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
                  the Trustee that a different payment is due, the Trustee shall notify the Debtor
                  and any attorney for the Debtor, in writing, to adjust the conduit payments and
                  the plan funding. Debtor must pay all post-petition mortgage payments that
                  come due before the initiation of conduit mortgage payments.

               3. Debtor shall ensure that any wage attachments are adjusted when necessary to
                  conform to the terms of the plan.

               4. CHECK ONE: ( ) Debtor is at or under median income. If this line is
                             checked, the rest of § 1.A.4 need not be completed or
                             reproduced.

                                  ( x ) Debtor is over median income. Debtor estimates that a
                                  minimum of $ 3,000.00                  must be paid to allowed
                                  unsecured creditors in order to comply with the Means Test.




{01574806/1}                                      2


Case 1:18-bk-03586-HWV           Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                Desc
                                 Main Document    Page 2 of 12
                                                                                                 Rev. 12/01/18


       B. Additional Plan Funding From Liquidation of Assets/Other

                          1. The Debtor estimates that the liquidation value of this estate is
                             $____________.
                               00.00          (Liquidation value is calculated as the value of all non-
                             exempt assets after the deduction of valid liens and encumbrances and
                             before the deduction of Trustee fees and priority claims.)

               Check one of the following two lines.

               _x_      No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
                        completed or reproduced.

               ___      Certain assets will be liquidated as follows:

                          2. In addition to the above specified plan payments, Debtor shall dedicate to
                             the plan proceeds in the estimated amount of $ _____________ from the sale
                             of property known and designated as ___________________
                             ____________________________. All sales shall be completed by
                             ___________________, 20___. If the property does not sell by the date
                             specified, then the disposition of the property shall be as follows:
                              _________________________________________________________

                          3. Other payments from any source(s) (describe specifically) shall be paid to
                             the Trustee as follows:




 2. SECURED CLAIMS.

       A. Pre-Confirmation Distributions. Check one.

        _x_          None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

       ___        Adequate protection and conduit payments in the following amounts will be paid by
                  the Debtor to the Trustee. The Trustee will disburse these payments for which a proof
                  of claim has been filed as soon as practicable after receipt of said payments from the
                  Debtor.




{01574806/1}                                              3


Case 1:18-bk-03586-HWV                   Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                  Desc
                                         Main Document    Page 3 of 12
                                                                                                    Rev. 12/01/18


                                Name of Creditor                            Last Four Digits        Estimated
                                                                              of Account            Monthly
                                                                                Number              Payment




                     1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
                        payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
                        due on a claim in this section, the Debtor’s cure of this default must include any
                        applicable late charges.

                     2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in
                        the conduit payment to the Trustee will not require modification of this plan.

               B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
                  Direct Payments by Debtor. Check one.

               ___      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

               _x_      Payments will be made by the Debtor directly to the creditor according to the original
                        contract terms, and without modification of those terms unless otherwise agreed to by
                        the contracting parties. All liens survive the plan if not avoided or paid in full under
                        the plan.

                Name of Creditor                       Description of Collateral               Last Four Digits
                                                                                                 of Account
                                                                                                   Number
  Capital One Auto Finance                    2007 Toyota Rav4                               2358



  Internal Revenue Service                    2016 personal income tax installment payments 2845



  Mattress Firm                                used mattress                                 1801




{01574806/1}                                                   4


      Case 1:18-bk-03586-HWV                Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                 Desc
                                            Main Document    Page 4 of 12
                                                                                                Rev. 12/01/18



               C. Arrears (Including, but not limited to, claims secured by Debtor’s principal
                  residence). Check one.

               _x_    None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

               ___    The Trustee shall distribute to each creditor set forth below the amount of arrearages
                      in the allowed claim. If post-petition arrears are not itemized in an allowed claim,
                      they shall be paid in the amount stated below. Unless otherwise ordered, if relief
                      from the automatic stay is granted as to any collateral listed in this section, all
                      payments to the creditor as to that collateral shall cease, and the claim will no
                      longer be provided for under § 1322(b)(5) of the Bankruptcy Code:

           Name of Creditor                Description of          Estimated     Estimated        Estimated
                                            Collateral            Pre-petition   Postpetition    Total to be
                                                                   Arrears to     Arrears to     paid in plan
                                                                   be Cured       be Cured




               D. Other secured claims (conduit payments and claims for which a § 506 valuation is
                  not applicable, etc.)

               _x_    None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

               ___    The claims below are secured claims for which a § 506 valuation is not applicable,
                      and can include: (1) claims that were either (a) incurred within 910 days of the
                      petition date and secured by a purchase money security interest in a motor vehicle
                      acquired for the personal use of the Debtor, or (b) incurred within 1 year of the
                      petition date and secured by a purchase money security interest in any other thing of
                      value; (2) conduit payments; or (3) secured claims not provided for elsewhere.




{01574806/1}                                                5


      Case 1:18-bk-03586-HWV              Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                Desc
                                          Main Document    Page 5 of 12
                                                                                                  Rev. 12/01/18


                      1. The allowed secured claims listed below shall be paid in full and their liens
                         retained until the earlier of the payment of the underlying debt determined under
                         nonbankruptcy law or discharge under §1328 of the Code.

                      2. In addition to payment of the allowed secured claim, present value interest
                         pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount
                         listed below, unless an objection is raised. If an objection is raised, then the court
                         will determine the present value interest rate and amount at the confirmation
                         hearing.

                      3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
                         paid, payments on the claim shall cease.

          Name of Creditor             Description of Collateral       Principal      Interest     Total to be
                                                                       Balance of       Rate      Paid in Plan
                                                                         Claim




               E. Secured claims for which a § 506 valuation is applicable. Check one.

               _x_   None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.
               ___   Claims listed in the subsection are debts secured by property not described in § 2.D of
                     this plan. These claims will be paid in the plan according to modified terms, and liens
                     retained until the earlier of the payment of the underlying debt determined under
                     nonbankruptcy law or discharge under §1328 of the Code. The excess of the creditor’s
                     claim will be treated as an unsecured claim. Any claim listed as “$0.00” or “NO
                     VALUE” in the “Modified Principal Balance” column below will be treated as an
                     unsecured claim. The liens will be avoided or limited through the plan or Debtor will
                     file an adversary or other action (select method in last column). To the extent not
                     already determined, the amount, extent or validity of the allowed secured claim for
                     each claim listed below will be determined by the court at the confirmation hearing.
                     Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
                     payments on the claim shall cease.




{01574806/1}                                               6


     Case 1:18-bk-03586-HWV               Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                 Desc
                                          Main Document    Page 6 of 12
                                                                                                  Rev. 12/01/18


       Name of Creditor                 Description of           Value of    Interest Total           Plan,
                                         Collateral             Collateral     Rate Payment        Adversary
                                                                (Modified                           or Other
                                                                Principal)                           Action




               F. Surrender of Collateral. Check one.

               __x     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

               ___     The Debtor elects to surrender to each creditor listed below the collateral that secures
                       the creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
                       approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to
                       the collateral only and that the stay under §1301 be terminated in all respects. Any
                       allowed unsecured claim resulting from the disposition of the collateral will be treated
                       in Part 4 below.

                     Name of Creditor                     Description of Collateral to be Surrendered




               G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
                  one.

               _x_     None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




{01574806/1}                                                7


     Case 1:18-bk-03586-HWV                Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                Desc
                                           Main Document    Page 7 of 12
                                                                                                Rev. 12/01/18


        ___         The Debtor moves to avoid the following judicial and/or nonpossessory, nonpurchase
                    money liens of the following creditors pursuant to § 522(f) (this § should not be used
                    for statutory or consensual liens such as mortgages).

   Name of Lien Holder


   Lien Description
   For judicial lien, include court
   and docket number.
   Description of the
   liened property
   Liened Asset Value
   Sum of Senior Liens
   Exemption Claimed
   Amount of Lien
   Amount Avoided


 3. PRIORITY CLAIMS.

       A. Administrative Claims

               1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
                  by the United States Trustee.

               2. Attorney’s fees. Complete only one of the following options:

                    a. In addition to the retainer of $ _____________ already paid by the Debtor, the
                       amount of $ _____________ in the plan. This represents the unpaid balance of the
                       presumptively reasonable fee specified in L.B.R. 2016-2(c); or

                    b. $_____________
                          200.00              per hour, with the hourly rate to be adjusted in accordance
                       with the terms of the written fee agreement between the Debtor and the attorney.
                       Payment of such lodestar compensation shall require a separate fee application
                       with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

               3.   Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                          Check one of the following two lines.

                    _x_        None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                               reproduced.

                    ___        The following administrative claims will be paid in full.

{01574806/1}                                                8


Case 1:18-bk-03586-HWV                     Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                Desc
                                           Main Document    Page 8 of 12
                                                                                                Rev. 12/01/18




                        Name of Creditor                                Estimated Total Payment




               B. Priority Claims (including, certain Domestic Support Obligations)

                  Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full unless
                  modified under §9.


                        Name of Creditor                                Estimated Total Payment




               C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
                  U.S.C. §507(a)(1)(B). Check one of the following two lines.

                  _x_    None. If “None” is checked, the rest of § 3.C need not be completed or
                         reproduced.

                  ___    The allowed priority claims listed below are based on a domestic support
                         obligation that has been assigned to or is owed to a governmental unit and will be
                         paid less than the full amount of the claim. This plan provision requires that
                         payments in § 1.A. be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

                        Name of Creditor                                Estimated Total Payment




{01574806/1}                                              9


     Case 1:18-bk-03586-HWV               Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43               Desc
                                          Main Document    Page 9 of 12
                                                                                                       Rev. 12/01/18

       4. UNSECURED CLAIMS

               A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
                  following two lines.

                     _x_      None. If “None” is checked, the rest of § 4.A need not be completed or
                              reproduced.

                     ___      To the extent that funds are available, the allowed amount of the following
                              unsecured claims, such as co-signed unsecured debts, will be paid before other,
                              unclassified, unsecured claims. The claim shall be paid interest at the rate stated
                              below. If no rate is stated, the interest rate set forth in the proof of claim shall
                              apply.

           Name of Creditor                    Reason for Special          Estimated       Interest      Estimated
                                                 Classification            Amount of         Rate          Total
                                                                            Claim                        Payment




               B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
                  remaining after payment of other classes.

        5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
           two lines.

               _x_         None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

               ___     The following contracts and leases are assumed (and arrears in the allowed claim to
                       be cured in the plan) or rejected:

        Name of Other                Description of      Monthly Interest Estimated            Total        Assume
           Party                      Contract or        Payment   Rate    Arrears              Plan       or Reject
                                         Lease                                                Payment




{01574806/1}                                                    10


      Case 1:18-bk-03586-HWV                  Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                   Desc
                                              Main Document    Page 10 of 12
                                                                                                    Rev. 12/01/18



        6. VESTING OF PROPERTY OF THE ESTATE.

               Property of the estate will vest in the Debtor upon

               Check the applicable line:

               _ plan confirmation.
               _x_ entry of discharge.
               ___ closing of case.


        7. DISCHARGE: (Check one)

               ( x ) The debtor will seek a discharge pursuant to § 1328(a).
               ( ) The debtor is not eligible for a discharge because the debtor has previously received a
                     discharge described in § 1328(f).

        8. ORDER OF DISTRIBUTION:

        If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
        the Trustee will treat the claim as allowed, subject to objection by the Debtor.


        Payments from the plan will be made by the Trustee in the following order:
        Level 1: ____________________________________________________
        Level 2: ____________________________________________________
        Level 3: ____________________________________________________
        Level 4: ____________________________________________________
        Level 5: ____________________________________________________
        Level 6: ____________________________________________________
        Level 7: ____________________________________________________
        Level 8: ____________________________________________________




{01574806/1}                                                11


      Case 1:18-bk-03586-HWV                Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                  Desc
                                            Main Document    Page 11 of 12
                                                                                          Rev. 12/01/18


 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


 9. NONSTANDARD PLAN PROVISIONS

 Include the additional provisions below or on an attachment. Any nonstandard provision
  placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
  one document, not as a plan and exhibit.)


 This Plan is based on disposable income found on Schedules I and J and the means test. Attorneys’
  fees are being calculated using the lodestar method, and a fee application will be filed to request
  payment.




 Dated:__1/2/2019                           __/s/ E. Haley Rohrbaugh
                                            Attorney for Debtor



                                            _/s/ Stephanie A. Yunker
                                            Debtor

                                            ________________________________________
                                            Joint Debtor


 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.


{01574806/1}                                       12


Case 1:18-bk-03586-HWV           Doc 33 Filed 01/03/19 Entered 01/03/19 11:44:43                  Desc
                                 Main Document    Page 12 of 12
